Order entered February 18, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00952-CR
                                      No. 05-19-00953-CR
                                      No. 05-19-00954-CR

                              ALEJANDRO REYES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F18-75284-V, F18-75285-V & F18-75286-V

                                           ORDER
       The reporter’s record was due November 23, 2019. When it was not filed, we notified

court reporters Peri Wood and Kelly Simmons (postcards dated November 27, 2019 and January

13, 2020 delivered via electronic transmission) that the reporter’s record was past due and

instructed that the record be filed within thirty days. To date, the record has not been filed and

we have had no communication from either court reporter.

       We ORDER court reporters Peri Wood and Kelly Simmons to file the complete

reporter’s record in the above appeals by March 13, 2020. We caution Ms. Wood and Ms.

Simmons that should they fail to file the record by that date, the Court will take whatever action
it deems appropriate to ensure these appeals proceed in a more timely fashion. This may include

ordering they not sit until the record is filed.

        We DIRECT the Clerk to send a copy of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; official court reporter Peri Wood,

292nd Judicial District Court; Kelly Simmons, court reporter; and counsel for all parties.



                                                     /s/    ROBERT D. BURNS, III
                                                            CHIEF JUSTICE